ACCEPTED
                                                                                               01-14-00768-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         11/16/2015 9:23:37 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK


                                  NO.Ol-14-00768-CR

ROBERT WAYNE ROLLINS,     IN THE COURT OF APPEALS
                                              FILED IN
                                        1st COURT OF APPEALS
                APPELLANT                   HOUSTON, TEXAS
                                                                    11/16/2015 9:23:37 AM
v.                                           FIRST    SUPREME      JUDICIAL
                                                           CHRISTOPHER  A. PRINE
                                             DISTRICT             Clerk


THE STATE OF TEXAS,
             APPELLEE                        HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 1O.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of ASSAULT PUBLIC SERVANT, and was
     sentenced on 8/28/2014. The trial case was styled as State of Texas v. Robert Wq)'l/e
     Rollills, in the 405,h Judicial District Court of Galveston County, Texas, Cause No.
     13-CR-3062. Appellant filed timely Notice of Appeal. The Appellant's brief was
     filed with this Court on 7/27/2015.

2. The present due date for filing the State's brief was 11/13/2015.

3. The State attempted to e-file its brief several times after 5pm on 11/13/2015 but
   was unsuccessful. The e-filing system wouldn't accept the document. The State tried
   to submit other previously e-filed documents for demonstration, but they weren't
   accepted either.

4. The State requests an extension to file its brief on or before 11/16/2015.

                                             1
5. The total days the State has requested extension has been less than 90 days.

6. The State does not request this extension for delay.

        WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until November 16,
2015.
                                   Respectfully submitted,
                                   JACK ROADY
                                   CRIMINAL DISTRICT ATIORNEY
                                   GALVE i ION COUN1Y, TEXAS
                                      /'




                                   AI..M &OJ'JILINDBLADE
                                   A~sIDan'Ttriminal District Attorney
                                   600 59 th Street, Suite 1001
                                   Galveston County, Texas 77551
                                   Tel.(409)766-2355, fax (409)766-2290
                                   State Bar Number: 24062850
                                   allison.lindblade@co.ga!veston.tx.us

                         CERTIFICATE OF COMPLIANCE

        The undersigned Attorney for the State"certifies this brief is computer generated,

and consists of 231 words.                 (

                                           ALL '
                                               'ssi     Criminal District Attorney
                                                alveston County, Texas




                                                2
                         CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was   emailed/eFiled       to   Kevin    Stryker,           Attorney   for   Appellant,   at
                                                    ,~



stt;ykerlawfu:m@!,'1TIail.com on November 16 20      '"'"




                                              , ",,,,,,,s t Criminal District Attorney
                                                Galveston County, Texas




                                          3
                                    AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


      Before me, the undersigned authority, on November 16, 2015, appeared Allison

Lindblade, who by me duly sworn did depose and state on oath the following:

             "I, Allison Lindblade, Attorney for the State of Texas, have read

      the Motion for Extension of Time to File the State's Brief, and swear that




                                        Criminal District Attorney
                                  "'<:!:'><:::J'

                                Galveston County, Texas



      SWORN TO AND SUBSCRIBED before me on November 16,2015.




                                NOTARY PUBLIC in and for
                                the State of Texas




                                                   4